     Case 1:16-cv-00307-DAD-SKO Document 147-1 Filed 05/24/21 Page 1 of 3


1    JEAN E. WILLIAMS, Acting Assistant Attorney General
     Environment & Natural Resources Division
2    JEFFREY S. THOMAS, Trial Attorney
3    Natural Resources Section
     United States Department of Justice
4    P.O. Box 7611
     Washington, D.C. 20044-7611
5    Telephone: (202) 514-3553
6    Facsimile: (202) 305-0506
     jeffrey.thomas2 @usdoj.gov
7    Attorneys for Federal Defendants
8
9
10
11                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
12
13
14
15     HOOPA VALLEY TRIBE,                             Case No. 1:20−cv−01814−DAD-EPG
16               Plaintiff,
                                                       DECLARATION OF LISA M. HOLM IN
17     v.                                              SUPPORT OF FEDERAL
                                                       DEFENDANTS’ MOTION TO
18                                                     CONSOLIDATE
19     UNITED STATES BUREAU OF
       RECLAMATION, et al.
20
21
                              Defendants.
22
23
24
25                                          DECLARATION

26   I, Lisa M. Holm, declare as follows:
27      1. I submit this declaration in support of the Federal Defendants’ Motion to Consolidate.
28
            the following facts are within my personal knowledge.
     Case 1:16-cv-00307-DAD-SKO Document 147-1 Filed 05/24/21 Page 2 of 3


1      2. I am employed as a Supervisory Repayment Specialist with the U.S. Bureau of
2         Reclamation (Reclamation) in the Department of the Interior, with an educational
3
          background in Mechanical and Environmental Engineering. I have been employed by
4
          Reclamation since 2008. My current responsibilities include supervision of the water
5
6         rights and water supply contracting staff. In October 2019 I took over functional

7         responsibility for program-level management of the Water Infrastructure Improvements
8
          for the Nation Act (WIIN) contract conversions within the Central Valley Project.
9
       3. As the program manager of the WIIN Act contract conversions within the Central Valley
10
          Project (“CVP”), I review for accuracy and completeness all contracts before they are
11
12        executed by the Regional Director of the California-Great Basin Region and I track the

13        status of all potential and completed contracts.
14
       4. At this time, Reclamation has CVP-related contracts with 234 local water contractors.
15
       5. Of those, approximately 200 contractors hold contracts that potentially qualify for
16
17        conversion, and approximately 80 have requested that their contracts be converted

18        pursuant to the WIIN Act.
19     6. To date, Reclamation has converted 68 contracts pursuant to the WIIN Act and 22
20
          contracts are in the process of being converted.
21
       7. Approximately 120 contractors have water service contracts or renewable term repayment
22
23        contracts and have not requested conversion pursuant to the WIIN Act.

24     8. Having managed the conversion of these contracts, I can state that these contract
25        conversions modify the terms of repayment of long-term capital construction costs related
26
          to the CVP. Namely, conversion contracts accelerate repayment of CVP-related
27
          construction costs from the original due date of 2030 pursuant to the provisions of §
28
     Case 1:16-cv-00307-DAD-SKO Document 147-1 Filed 05/24/21 Page 3 of 3


 1        401 l(a)(2) of the WIIN Act. Depending on the particular conversion contract, repayment
 2        now ranges from immediate repayment to, at the latest, repayment by 2023.
 3
       9. The conversion contracts do not alter the status quo as to water delivery and therefore do
 4
          not affect water levels. In other words, the quantities of water to be delivered and the
 5
 6        timing of those deliveries are unaffected by the contract conversions.

 7     10. The converted contracts, just like the prior contracts, condition water delivery on the
 8
          Federal Defendants' ability to comply with federal reclamation law.
 9
          I declare under penalty of perjury that the foregoing information is true and correct.
10
       Executed this 24th day of May 2021, in Sacramento, California.
11
12
13
                                            Lisa M Holm, PE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
